DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed February 22, 2021.  In the applicant’s reply; claims 1, 3, 9, 11 and 20 were amended.  Claims 1-20 are pending in this application.

Response to Arguments
Applicants' amendments filed on February 22, 2021 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on October 29, 2021.
Applicant’s amendments overcome the objection to the title of the specification, and the objection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of claim 20 under 35 U.S.C. 101 for being directed to non-statutory subject matter, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 1-20 under 35 U.S.C. 103(a) as being unpatentable over Li et al. (European Patent Publication EP 3 035 087 A1), hereby referred to as “Li”, in view of Dube et al. (US PGPub US 2017 /0255648 A1), hereby referred to as “Dube”, and the rejection is hereby withdrawn. 

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the method of Claim 1, which specifically comprises the following features in combination with other recited limitations:
- A method for assisting security inspection, comprising: 
- acquiring registration information of an inspected object within a container, wherein the registration information comprises a name of an item;  
- acquiring a standard scanned image corresponding to the registration information; 
- acquiring an actual scanned image of the inspected object within the container; 
- displaying the standard scanned image in an Augmented Reality (AR) manner to determine whether the inspected object is a suspicious object through determining whether the standard scanned image and the actual scanned image are consistent with each other
These limitations and their equivalents are recited in independent claims 1, and 9, making these claims allowable subject matter. Likewise claims 2-8, and 19-20 are dependent upon claim 1, and claims 10-18 are dependent on claim 9. The dependent claims encompass the limitations specified in the independent claims, and further amendments to those limitations render them as allowable subject matter as well. 

	Some closely related prior art references are listed previously: Li et al. (European Patent Publication EP 3 035 087 A1), hereby referred to as “Li”, Dube et al. (US PGPub US 2017 /0255648 A1), hereby referred to as “Dube”, and the references cited in form PTO-1449.  None of the references teach the method recited in claim 1, the apparatus recited in claim 9, the medium recited in claim 20, the system recited in claim 17, or the device recited in claim 19.  Especially, Li and Dube were the most relevant references and were used in combination as Li is directed towards a vehicle inspection method and system using augmented reality, which was used as a primary reference in the rejection. Dube, was used in combination for dependent features, as it is directed towards a method for object recognition .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TAHMINA N. ANSARI
Examiner
Art Unit 2662

2662

/TAHMINA ANSARI/

May 8, 2021

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662